DETAILED ACTION
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an assist steering torque calculator configured to calculate assist steering torque for the steering torque detected by the steering torque detector and a target steering torque calculator configured to calculate target steering torque to perform steering control independent of the driver's steering wheel operation (claim 1); and  a steering assist execution determinator configured to perform switching determination between the active state and the inactive state of the target steering torque calculator (claim 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the term “an assist steering torque calculator” refers to the power steering assist controller 32 and the terms “a target steering torque calculator” and “a steering assist execution determinator” refer to the steering assistant controller 32 (see specification (Pub. No.- US 2021/0001922 A1 ) par. 44-45 and 47-48 and 101).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (JP 2017171224 – Machine Translation) in view of Degenstein et al. (DE 102013013568 – Machine Translation).

Regarding claim 1, Yuki et al. disclose a vehicular steering support apparatus comprising:
a steering torque detector (e.g., steering torque sensor 16) configured to detect steering torque by a driver's steering wheel operation (e.g., the steering torque sensor configured to detect a steering torque applied to a steering wheel 4 by a driver)(see par. 21; Figures 1-2);  
5an assist steering torque calculator (e.g., assist torque calculation unit 31a) configured to calculate assist steering torque for the steering torque detected by the steering torque detector (e.g., assist torque calculation unit 31a configured to determine an assist torque amount based on the steering wheel operation by the driver detected by the steering torque sensor 16) (see par. 27 and Figure 2); 
a target steering torque calculator (e.g., target torque calculation unit 32b / lane keeping assist (ALK) control) configured to calculate target steering torque to perform steering control independent of the driver's steering wheel operation (e.g., the target torque calculation unit 32b configured to calculate a target steering torque for driving motor 7 so the vehicle travel along a target travel path set in the travel lane in front of the vehicle while the steering torque is within an steering reaction torque – limitation: independent of the driver's steering wheel operation) (see par. 28-29, 39; Figures 1-3);
an assist steering torque output controller (e.g., power steering assist control  unit 31) configured to switch the assist steering torque 10calculator from an active state to an inactive state to limit an output of the assist steering torque when the target steering torque calculator is in an active state (e.g., the power steering assist control  unit 31 configured to switch ON and OFF the assist torque calculation unit 31a, for instance, active and inactive states - based on the steering wheel operation by the driver - at inactive state, the output of the assist torque calculation unit 31a is limited or canceled ) (see par. 38, 27, 44); 
an electric power steering (EPS) torque setter (e.g., a torque addition unit 34 ) configured to set EPS torque to drive an EPS motor on a basis of an output from the target steering torque calculator and an output from the assist steering torque output controller (e.g., the torque addition unit 34 configured to process the output signals from   the assist torque calculation unit and the target torque calculation unit to set an EPS torque to control an EPS motor 7) (see par. 47, 25 and Figure 2);
wherein even when the target steering torque calculator is in the active state (e.g., while the target torque calculation unit 32b – ALK control- is in active state), the assist steering torque output controller switches the assist steering torque calculator from the inactive 20state to the active state (e.g., the power steering assist control  unit 31 is switched ON ( active states ) based on the steering wheel operation (e.g., the steering torque exceed the steering reaction torque) by the driver while the target torque calculation unit 32b - ALK control- is in process to switch from active state to inactive state - time lag) (see par. 38, 27, 43-44); 
However, Yuki et al. fails to specifically disclose 15a steering wheel hold detector configured to detect a driver's holding state of a steering wheel for switching the assist steering torque calculator unit the inactive state to active state. 
However, Degenstein et al. teach a lane keeping assistance system for a vehicle comprising a hand sensor 31 configured to detect driver hand(s) on the steering wheel; wherein (i) when driver hand is detected on the steering wheel, an automatic steering assistance is used and (ii) when driver hand is not detected on the steering wheel, an automated steering of the motor vehicle takes place while increase the safety and comfort of driving the vehicle (see page 12, par. 5; page 10, par. 6; page 6, par. 3; page 7, par. 1-2; page 17, par. 1). 
Given the teaching of Degenstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Yuki et al.’s invention to incorporate, within the vehicular steering support apparatus, a hand sensor configured to detect driver hand(s) on the steering wheel and implement an automatic steering assistance or automated steering of the motor vehicle in accordance to the hand detection signal while increase the safety and comfort of driving the vehicle.
The modification would enhance a vehicular steering support apparatus configured for compensating a friction force of the steering system while switching between target torque calculation unit /  lane keeping assist (ALK) control and assist torque calculation unit / control based on the steering wheel operation by the driver or detection of the driver hand on the steering wheel while increase the safety and comfort of driving the vehicle.  

Regarding claim 2, Yuki et al. disclose a vehicular steering support apparatus comprising:
wherein the assist steering torque output controller (e.g., power steering assist control  unit 31) gradually decreases an output to zero when the assist steering torque calculator is switched from the active state to the inactive state (e.g., when the power steering assist control  unit 31 is switched OFF ( inactive states ), the EPS friction compensation torque / active torque gradually decrease – for instance to zero, thereby preventing deterioration of the steering feeling) (see par. 41, 38, 27, 43-44), and  
25gradually increases the output from zero to the assist steering torque calculated in the assist steering torque calculator when the assist steering torque calculator switches from the inactive state to the active state (e.g., when the power steering assist control  unit 31 is switched ON ( active states ), the EPS friction compensation torque active torque gradually increase – for instance, from zero) (see par. 38, 27, 43-44, 46, 52, 54). 

Regarding claim 3, Yuki et al. disclose a vehicular steering support apparatus comprising:
a steering assist execution determinator (e.g., steering support control unit 32 / ALK control ) configured to perform switching determination between the active state and the inactive state of the target steering torque calculator (e.g., steering support control unit 32 / ALK control configured to switch ON and OFF the target torque calculation unit 32b) (see par. 38 and 48), 
wherein the steering assist execution determinator switches the target steering torque calculator 5from the active state to the inactive state when the steering torque equal to or greater than a preset value is detected by the steering torque detector in a state in which the driver holds the steering wheel (e.g., the target torque calculation unit 32b is switched OFF – inactive state, when the steering torque exceed the steering reaction torque while the driver operate the steering wheel) (see par. 38, 27, 43-44, 48).

Regarding claim 4, Yuki et al. disclose a vehicular steering support apparatus comprising:
a steering torque detector (e.g., steering torque sensor 16) configured to detect steering torque by a driver's steering wheel operation (e.g., the steering torque sensor configured to detect a steering torque applied to a steering wheel 4 by a driver)(see par. 21; Figures 1-2);     
circuitry (e.g., electron control unit (ECU) 11 / microcomputer) (see par. 20) configured to 
 15performs calculation of assist steering torque for the steering torque detected by the steering torque detector (e.g., determine an assist torque amount via assist torque calculation unit 31a based on the steering wheel operation by the driver detected by the steering torque sensor 16) (see par. 27 and Figure 2);  
perform calculation of target steering torque to perform steering control independent of the driver's steering wheel operation (e.g., calculate a target steering torque for driving motor 7 via target torque calculation unit 32b / lane keeping assist (ALK) control so the vehicle travel along a target travel path set in the travel lane in front of the vehicle while the steering torque is within an steering reaction torque – limitation: independent of the driver's steering wheel operation) (see par. 28-29, 39; Figures 1-3); 
when the calculation of the target steering torque is in an active state, switch the 20calculation of the assist steering torque from an active state to an inactive state to perform output control so as to limit an output of the assist steering torque (e.g., the power steering assist control  unit 31 configured to switch ON and OFF the assist torque calculation unit 31a, for instance, active and inactive states - based on the steering wheel operation by the driver – at inactive state, the output of the assist torque calculation unit 31a is limited or canceled ) (see par. 38, 27, 44); 
set electric power steering (EPS) torque to drive an EPS motor on a basis of an output of the target steering torque and the output of the output-controlled assist steering torque (e.g., the torque addition unit 34 configured to process the output signals from   the assist torque calculation unit and the target torque calculation unit to set an EPS torque to control an EPS motor 7) (see par. 47, 25 and Figure 2); 
and 25in the output control of the assist steering torque, even when the target steering torque calculator is in an active state (e.g., while the target torque calculation unit 32b – ALK control- is in active state), switch the calculation of the assist steering torque from the inactive state to the active state (e.g., the power steering assist control  unit 31 is switched ON ( active states ) based on the steering wheel operation result (e.g., the steering torque exceed the steering reaction torque) by the driver while the target torque calculation unit 32b - ALK control- is in process to switch from active state to inactive state - time lag) (see par. 38, 27, 43-44).
However, Yuki et al. fails to specifically disclose 15a steering wheel hold detector configured to detect a driver's holding state of a steering wheel for switching the calculation of the assist steering torque from the inactive state to active state. 
However, Degenstein et al. teach a lane keeping assistance system for a vehicle comprising a hand sensor 31 configured to detect driver hand(s) on the steering wheel; wherein (i) when driver hand is detected on the steering wheel, an automatic steering assistance is used and (ii) when driver had is not detected on the steering wheel, an automated steering of the motor vehicle takes place while increase the safety and comfort of driving the vehicle (see page 12, par. 5; page 10, par. 6; page 6, par. 3; page 7, par. 1-2; page 17, par. 1). 
Given the teaching of Degenstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Yuki et al.’s invention to incorporate, within the vehicular steering support apparatus, a hand sensor configured to detect driver hand(s) on the steering wheel and implement an automatic steering assistance or automated steering of the motor vehicle in accordance to the hand detection signal while increase the safety and comfort of driving the vehicle.
The modification would enhance a vehicular steering support apparatus configured for compensating a friction force of the steering system while switching between target torque calculation unit /  lane keeping assist (ALK) control and assist torque calculation unit / control based on the steering wheel operation by the driver or detection of the driver hand on the steering wheel while increase the safety and comfort of driving the vehicle.  
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664